        


Exhibit 10.1






















FORUM ENERGY TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective as of July 1, 2017)




    

--------------------------------------------------------------------------------






FORUM ENERGY TECHNOLOGIES, INC.
EMPLOYEE STOCK PURCHASE PLAN
(Amended and Restated Effective as of July 1, 2017)
SECTION 1
PURPOSE
The purpose of the Forum Energy Technologies, Inc. Employee Stock Purchase Plan
is to provide eligible Employees of the Company and its Designated Subsidiaries
with an opportunity to acquire a proprietary interest in the Company’s long‑term
performance and success through the purchase of shares of Common Stock at a
favorable price with funds accumulated through payroll deductions.
It is intended that this Plan shall constitute an “employee stock purchase plan”
within the meaning of Section 423 of the Code.
SECTION 2
DEFINITIONS
As used in the Plan, the following terms, when capitalized, have the following
meanings:
(a)     “Board” means the Company’s Board of Directors.
(b)     “Business Day” means a day that the New York Stock Exchange, or any
other exchange on which the Company’s Common Stock is traded, is open.
(c)     “Code” means the Internal Revenue Code of 1986, as amended.
(d)     “Committee” means the committee described in Section 11.
(e)     “Common Stock” means the common stock of the Company, $.01 par value per
share, or any stock into which that common stock may be converted.
(f)     “Company” means Forum Energy Technologies, Inc., a Delaware corporation,
and any successor corporation.
(g)     “Compensation” means the income an Employee receives that is included in
the Employee’s Form W‑2 compensation actually paid during the Plan Year,
together with the Employee’s pre‑tax contributions under the Forum Energy
Technologies, Inc. 401(k) Plan for the Plan Year; provided, however, that any
amount which would otherwise be considered Compensation but which is received by
an Employee under the following circumstances will not be considered
Compensation: (1) any amount intended as reimbursement for moving expenses; (2)
any amount intended as reimbursement for car expenses; (3) any amount paid after
termination of employment which is attributable to severance pay and unused sick
days and vacation days; (4) any amount received as non‑cash fringe




--------------------------------------------------------------------------------





benefits or allowances; (5) foreign assignment related allowances such as
housing, cost of living, and educational allowances; (6) amounts realized
(i) from the exercise of a nonstatutory option (which is an option other than a
statutory option as defined in Treasury Regulation Section 1.421‑1(b)), or when
restricted stock or other property held by an Employee either becomes freely
transferable or is no longer subject to a substantial risk of forfeiture, (ii) 
from the sale, exchange, or other disposition of stock acquired under a
statutory stock option, or (iii) as a result of any other grant, purchase, or
settlement or disposition of stock‑based compensation, whether under the
Company’s stock incentive plan or otherwise; and (7) amounts deferred under a
nonqualified deferred‑compensation plan or arrangement.
(h)     “Contributions” means all amounts contributed by a Participant to the
Plan in accordance with Section 5.
(i)     “Corporate Transaction” means (i) any stock dividend, stock split,
combination or exchange of shares, recapitalization or other change in the
capital structure of the Company, (ii) any merger, consolidation, spin‑off,
spin‑out, split‑off, split‑up, reorganization, partial or complete liquidation
or other distribution of assets (other than a normal cash dividend), issuance of
rights or warrants to purchase securities or (iii) any other corporate
transaction or event having an effect similar to any of the foregoing.
(j)     “Custodian” means Bank of America Merrill Lynch.
(k)     “Designated Subsidiary” means a Subsidiary that has been designated by
the Board or the Committee as eligible to participate in the Plan as to its
eligible Employees.
(l)     “Disability” means any physical or mental condition for which the
Participant would be eligible to receive long‑term disability benefits under the
Company’s or a Designated Subsidiary’s long‑term disability plan. With respect
to any Participant residing outside of the United States, the Committee may
revise the definition of "Disability" as appropriate to conform to the laws of
the applicable non-U.S. jurisdiction.
(m)     “Effective Date” means July 1, 2017, subject to approval by the
stockholders of the Company at the 2017 annual shareholder meeting.
(n)     “Employee” means any person who performs services for, and who is
classified as an employee on the payroll records of the Company or a Designated
Subsidiary.
(o)     “Enrollment Date” means the date prior to each Purchase Period
designated by the Committee as the last day for submission of enrollment and
contribution elections.
(p)     “Exchange Act” means the Securities Exchange Act of 1934, as amended.




--------------------------------------------------------------------------------





(q)     “Fair Market Value” of a share of Common Stock means, as of any
specified date: the closing price of the Common Stock, if the Common Stock is
listed on a national stock exchange registered under Section 6(a) of the
Exchange Act, reported on the stock exchange composite tape on that date (or
such other reporting service approved by the Committee); or, if no closing price
is reported on that date, on the last preceding date on which such closing price
of the Common Stock is so reported. If the Common Stock is traded over the
counter at the time a determination of its fair market value is required to be
made hereunder, its fair market value shall be deemed to be equal to the average
between the reported high and low or closing bid and asked prices of Common
Stock on the most recent date on which Common Stock was publicly traded. In the
event Common Stock is not publicly traded at the time a determination of its
value is required to be made hereunder, the determination of its fair market
value shall be made by the Committee in such manner as it deems appropriate.
(r)     “Insider” means (i) any officer of the Company or a Designated
Subsidiary who is subject to the reporting requirements of Section 16 of the
Exchange Act and (ii) unless the Committee determines otherwise, any individual
that the General Counsel of the Company designates as subject to the Company’s
insider trading or blackout policies, as they may be in place from time to time.
(s)     “Offering Date” means the first Business Day of each Purchase Period.
(t)     “Participant” means a participant in the Plan as described in Section 4.
(u)     “Payroll Deduction Account” means the bookkeeping account established
for a Participant in accordance with Section 5.
(v)     “Plan” means the Forum Energy Technologies, Inc. Employee Stock Purchase
Plan, as set forth herein, and as amended from time to time.
(w)     “Plan Year” means the 12‑month period ending on December 31 of each
year.
(x)     “Prior Plan” means the Forum Energy Technologies, Inc. Employee Stock
Purchase Plan as in effect immediately prior to the Effective Date.
(y)     “Purchase Date” means the last Business Day of each Purchase Period or
such other date as required by administrative operational requirements.
(z)     “Purchase Period” means a period of six months commencing on January 1
and July 1 of each Plan Year. The initial Purchase Period after the Effective
Date shall be set by the Committee and may be, in the Committee’s discretion,
for a period of less than six months.
(aa)     “Purchase Price” means an amount equal to 85% to 100% of the Fair
Market Value of a Share on one of the following dates: (i) the Offering Date,
(ii) the Purchase Date or (iii) the Offering




--------------------------------------------------------------------------------





Date or the Purchase Date, whichever is lower, as the Committee in its sole
discretion shall determine and communicate to the Participants.
(bb)     “Retirement” means, with respect to a Participant, the Participant’s
termination of employment with the Company or a Designated Subsidiary after
attaining age 65. Notwithstanding the foregoing, with respect to a Participant
residing outside the United States, the Committee may revise the definition of
"Retirement" as appropriate to conform to the laws of the applicable non‑U.S.
jurisdiction.
(cc)     “Share” means a share of Common Stock, as adjusted in accordance with
Section 13.
(dd)     “Subsidiary” means a domestic or foreign corporation of which not less
than 50% of the voting shares are held by the Company or a Subsidiary, whether
or not such corporation now exists or is hereafter organized or acquired by the
Company or a Subsidiary. The definition of Subsidiary should be interpreted so
as to include any entity that would be treated as a “subsidiary corporation”
under Code Section 424(f).
SECTION 3
ELIGIBILITY
(a)     Eligible Employees. Any person who is an Employee as of the Enrollment
Date immediately preceding an Offering Date in a given Purchase Period will be
eligible to participate in the Plan for that Purchase Period, subject to the
requirements of Section 4 and the limitations imposed by Code Section 423(b).
Notwithstanding the foregoing, the Committee may, on a prospective basis, (i)
exclude from participation in the Plan any or all Employees whose customary
employment is 20 hours per week or less or is not for more than five months in a
calendar year, and (ii) impose an eligibility service requirement of up to two
years of employment. The Committee may also determine that a designated group of
highly compensated employees (within the meaning of Code Section 414(q)) are
ineligible to participate in the Plan.
(b)     Five Percent Shareholders. Notwithstanding any other provision of the
Plan, no Employee will be eligible to participate in the Plan if the Employee
(or any other person whose stock would be attributed to the Employee pursuant to
Code Section 424(d)) owns an amount of capital stock of the Company and/or holds
outstanding options to purchase stock which equals or exceeds five percent (5%)
or more of the total combined voting power or value of all classes of stock of
the Company or a Designated Subsidiary.








--------------------------------------------------------------------------------





SECTION 4
PARTICIPATION
An Employee may elect to become a Participant in the Plan on the Offering Date
following the date he first meets the eligibility requirements of Section 3, by
completing such enrollment documents as are provided by the Committee or its
designee, including where applicable a payroll deduction authorization form, and
submitting them to the Committee or its designee in accordance with the
administrative requirements and any limitations established by the Committee.
The enrollment documents will set forth the amount of the Participant’s
Contributions, which may be established as a percentage of the Participant’s
Compensation or a specific dollar amount; provided, however, in no event shall a
Participant’s Contributions for a given payroll exceed thirty percent (30%) of
the Participant’s Compensation (or such other dollar amount or percentage limits
as the Committee may establish from time to time before an Offering Date).
Contributions to the Plan may be also subject to such other limits designated by
the Committee, including any minimum Contribution amount or percentage.
The Plan is a discretionary plan. Participation by any Employee is purely
voluntary. Participation in the Plan with respect to any Purchase Period shall
not entitle any Participant to participate with respect to any other Purchase
Period.


SECTION 5
CONTRIBUTIONS
(a)     Payroll Deductions. A Participant’s Contributions will begin on the
first payroll paid following the Offering Date and will end on the last payroll
paid on or before the Purchase Date of the Purchase Period, unless the
Participant elects to withdraw from or suspend participation in the Plan as
provided in Section 9. A Participant’s enrollment documents will remain in
effect for successive Purchase Periods unless the Participant elects to withdraw
from or suspend participation in the Plan as provided in Section 9 or timely
submits new enrollment documents to change the rate of payroll deductions for a
subsequent Purchase Period in accordance with rules established by the
Committee.
(b)     Payroll Deduction Account. For each payroll for which the Participant
has elected to make Contributions to the Plan by means of payroll deduction or
otherwise (as approved by the Committee), the Committee will credit the amount
of each Participant’s Contributions to the Participant’s Payroll Deduction
Account. A Participant may not make any additional payments to the Participant’s
Payroll Deduction Account, except as expressly provided in the Plan or as
authorized by the Committee.




--------------------------------------------------------------------------------





(c)     No Changes to Payroll Deductions. A Participant may suspend or
discontinue his participation in the Plan as provided in Section 9, but may not
make any other change during a Purchase Period and, specifically, a Participant
may not alter the amount of his payroll deductions for that Purchase Period.
(d)     Continued Contributions and Participation. So long as a Participant
remains an Employee of the Company or a Designated Subsidiary, Contributions
shall continue in effect from Purchase Period to Purchase Period, unless: (i) by
the Enrollment Date prior to the first day of the next succeeding Purchase
Period the Participant elects a different Contribution in accordance with
procedures established by the Committee; or (ii) the Participant withdraws from
the Plan in accordance with Section 9 or terminates employment in accordance
with Section 10 hereof.
(e)     No Interest. No interest or other earnings will accrue on a
Participant’s Contributions to the Plan.
(f)     Non-U.S. Contributions. In countries where payroll deductions are not
permissible or feasible, the Committee may, in its sole discretion, permit an
Employee to participate in the Plan by alternative means. Except as otherwise
specified by the Committee, Contributions (including payroll deductions) made
with respect to Employees paid in currencies other than U.S. dollars will be
accumulated in local currency and converted to U.S. dollars as of the Purchase
Date.
SECTION 6
STOCK PURCHASES
(a)     Automatic Purchase. Effective as of the close of business on each
Purchase Date, but subject to the limitations of Section 7, each Participant
will be deemed, without further action, to have automatically purchased the
number of whole Shares that the Participant’s Payroll Deduction Account balance
can purchase at the Purchase Price on that Purchase Date and such Shares will be
considered to be issued and outstanding. Except as otherwise specified by the
Committee, any amounts that are not sufficient to purchase a whole Share will be
(i) retained in the Participant’s Payroll Deduction Account for the subsequent
Purchase Period or (ii) returned to each Participant who is not eligible or has
elected not to participate in the following Purchase Period.
(b)     Delivery of Shares. Certificates evidencing shares purchased shall be
delivered to the Custodian or to any other bank or financial institution
designated by the Committee for this purpose or delivered to the Participant (if
the Participant has notified the Custodian or such other designated bank or
financial institution, in the appropriate manner, of his election to receive the
certificate) as soon as administratively feasible after the Purchase Date.
Notwithstanding the foregoing, Participants shall be treated as the record
owners of their shares effective as of the Purchase Date. Shares that are held
by the Custodian or any other designated bank or financial institution shall be




--------------------------------------------------------------------------------





held in a Plan Omnibus account or the Participant’s individual brokerage account
as determined by the Committee. At any time, a Participant may request issuance
by the Custodian or such other designated bank or financial institution of a
stock certificate representing all or a portion of the Shares (in a whole
number) held in such Participant’s account; provided, however, that the
Committee may require that Shares be retained by the Custodian for a specified
period of time and may restrict dispositions during that period, and the
Committee may establish other procedures to permit tracking of disqualifying
dispositions of the Shares or to restrict transfer of the Shares. A Participant
shall not be permitted to pledge, transfer, or sell Shares until they are issued
in certificate form or book entry, except as otherwise permitted by the
Committee and subject to the Company’s policies regarding securities trading.
(c)     Notice Restrictions. The Committee may require, as a condition of
participation in the Plan, that each Participant agree to notify the Company if
the Participant sells or otherwise disposes of any Shares within two years of
the Offering Date or one year of the Purchase Date for the Purchase Period in
which the Shares were purchased.
(d)     Shareholder Rights. A Participant will have no interest or voting right
in a Share until a Share has been purchased on the Participant’s behalf under
the Plan.
SECTION 7
LIMITATION ON PURCHASES
(a)     Limitations on Aggregate Shares Available During a Purchase Period. With
respect to each Purchase Period, the Committee, at its discretion, may specify
the maximum number of shares of Common Stock that may be purchased or such other
limitations that it may deem appropriate, subject to the aggregate number of
shares authorized under Section 12 of the Plan. If the number of shares of
Common Stock for which options are exercised exceeds the number of shares
available in any Purchase Period under the Plan, the shares available for
exercise shall be allocated by the Committee pro rata among the Participants in
the Purchase Period in proportion to the relative amounts credited to their
accounts. Any amounts not thereby applied to the purchase of shares of Common
Stock under the Plan shall be refunded to the Participants after the end of the
Purchase Period, without interest.
(b)     Limitations on Participant Purchases. Participant purchases are subject
to the following limitations:
(1) Purchase Period Limitation. Subject to the calendar year limits provided in
(2) below, the maximum number of Shares that a Participant will have the right
to purchase in any Purchase Period will be determined by dividing (i) $12,500 by
(ii) the Fair Market Value of one Share on the Offering Date for such Purchase
Period.




--------------------------------------------------------------------------------





(2) Calendar Year Limitation. No right to purchase Shares under the Plan will be
granted to an Employee if such right, when combined with all other rights and
options granted under all of the Code Section 423 employee stock purchase plans
of the Company, its Subsidiaries or any parent corporation (within the meaning
of Code Section 424(e)), would permit the Employee to purchase Shares with a
Fair Market Value (determined at the time the right or option is granted) in
excess of $25,000 for each calendar year in which the right or option is
outstanding at any time, determined in accordance with Code Section 423(b)(8).
(c)     Refunds. As of the first Purchase Date on which this Section limits a
Participant’s ability to purchase Shares, the Participant’s payroll deductions
will terminate, and the unused balance will (i) remain in the Participant’s
Payroll Deduction Account or (ii) be returned to any Participant who is not
eligible or has elected not to participate in the following Purchase Period.
SECTION 8
WITHDRAWAL OF SHARES AND SALE OF SHARES
(a)     Withdrawal of Shares. A Participant may elect to withdraw at any time
(without withdrawing from participation in the Plan) whole shares held in his
account by giving notice to the Custodian (or other person designated by the
Committee) in the appropriate manner. Upon receipt of such notice from the
Participant, the Custodian, bank or other financial institution designated by
the Committee for this purpose will arrange for the issuance and delivery of
such shares held in the Participant’s account as soon as administratively
feasible.
(b)     Sale of Shares. Notwithstanding anything in the Plan to the contrary, a
Participant may sell whole shares (and fractional shares if authorized by the
Committee in its sole discretion) which are held in his account by giving notice
to the Custodian (or such other person designated by the Committee) in the
appropriate manner. Upon receipt of such notice from the Participant, the
Custodian, bank or other financial institution designated by the Committee for
this purpose will arrange for the sale of such Participant’s shares. Any sale
will occur as soon as administratively feasible.
SECTION 9
SUSPENSION OF AND WITHDRAWAL FROM PARTICIPATION
(a)     A Participant may suspend payroll deductions at any time during the
Purchase Period, by giving prior notice to the person designated by the
Committee in the form and manner approved by the Committee. If a Participant
elects to suspend his payroll deductions, only those Contributions credited to
the Participant’s Payroll Deduction Account at the time of the election shall be
used to purchase shares during that Purchase Period. Any Participant who
suspends payroll deductions




--------------------------------------------------------------------------------





during any Purchase Period may not resume payroll deductions during such
Purchase Period and must re‑enroll in the Plan in order to participate in the
Plan during a subsequent Purchase Period.
(b)     Except for any Participant who is deemed to be an Insider, a Participant
may cease participation in a Purchase Period at any time prior to the Purchase
Date and withdraw all, but not less than all, of the Contributions credited to
the Participant’s Payroll Deduction Account by providing at least 15 days’ prior
written notice in the form and manner prescribed by the Committee. Partial cash
withdrawals shall not be permitted. Any Participant who is deemed to be an
Insider may not make a cash withdrawal under this Section 9. If a Participant
elects to withdraw, the Participant may not make any further Contributions to
the Plan for the purchase of Shares during that Purchase Period. A Participant’s
voluntary withdrawal during a Purchase Period will not have any effect upon the
Participant’s eligibility to participate in the Plan during a subsequent
Purchase Period. Any Participant who withdraws contributions during any Purchase
Period may not resume payroll deductions during such Purchase Period and must
re‑enroll in the Plan in order to participate in the Plan during a subsequent
Purchase Period.
SECTION 10
EMPLOYMENT TERMINATION
(a)     Termination Other Than Death, Disability or Retirement. If a
Participant’s employment with the Company or a Designated Subsidiary terminates
for any reason other than death, Disability or Retirement, the Participant will
cease to participate in the Plan and the Company or its designee will refund the
balance in the Participant’s Payroll Deduction Account.
(b)     Termination Due to Death. In the event of a Participant’s death, at the
election of the Participant’s legal representative, the Participant’s Payroll
Deduction Account balance will be (i) distributed to the Participant’s estate,
or (ii) held until the end of the Purchase Period and applied to purchase Shares
in accordance with Section 6. Section 10(b)(ii) shall apply in the event the
Participant’s estate fails to make a timely election pursuant to rules
established by the Committee.
(c)     Termination Due to Disability or Retirement. If a Participant’s
employment with the Company or a Designated Subsidiary terminates during a
Purchase Period due to Disability or Retirement before the Purchase Date for
such Purchase Period, then, at the Participant’s election, the Participant’s
Payroll Deduction Account balance will either be (i) distributed to the
Participant, or (ii) held until the end of the Purchase Period and applied to
purchase Shares in accordance with Section 6. Section 10(c)(ii) shall apply in
the event the Participant fails to make a timely election pursuant to rules
established by the Committee.




--------------------------------------------------------------------------------





(d)     Leaves of Absence. The Committee may establish administrative policies
regarding a Participant’s rights to continue to participate in the Plan in the
event of such Participant’s leave of absence.
(e)     Stock Certificate. In the event of a Participant’s termination of
employment for any reason, the Participant, or in the event of his death, his
legal representative, may receive a stock certificate for the number of full
shares held in his account by giving notice to the Custodian or such other
designated bank or financial institution, in the appropriate manner, of his
election to receive the certificate.
SECTION 11
PLAN ADMINISTRATION AND AMENDMENTS
The Plan will be administered by the Committee, which will be appointed by the
Board. The Committee will be the Compensation Committee of the Board unless the
Board appoints another committee to administer the Plan; provided, however, that
such committee shall satisfy the independence requirements under Section 16 of
the Securities Exchange Act of 1934, as amended, and as prescribed by any stock
exchange on which the Company lists its Common Stock.
Subject to the express provisions of the Plan, the Committee will have the
discretionary authority to interpret the Plan; to take any actions necessary to
implement the Plan; to prescribe, amend, and rescind rules and regulations
relating to the Plan; and to make all other determinations necessary or
advisable in administering the Plan. All such determinations will be final and
binding upon all persons. The Committee may request advice or assistance or
employ or designate such other persons as are necessary for proper
administration of the Plan.
SECTION 12
RESERVED SHARES
Subject to adjustments as provided in Section 13, the maximum number of Shares
available for purchase on or after the Effective Date is 900,000 shares. Shares
issued under the Plan may be Shares of original issuance, Shares held in
treasury, or Shares that have been reacquired by the Company.
SECTION 13
CAPITAL CHANGES
In the event of a Corporate Transaction, other than a Corporate Transaction in
which the Company is not the surviving corporation, the number and kind of
shares of stock or securities of the Company to be subject to the Plan, the
maximum number of shares or securities that may be delivered under the Plan, and
the selling price and other relevant provisions of the Plan will be
appropriately adjusted by the Committee, whose determination will be binding on
all persons. If the Company is a party to a Corporate Transaction in which the
Company is not the surviving corporation, the Committee may take such actions
with respect to the Plan as the Committee deems appropriate.




--------------------------------------------------------------------------------





SECTION 14
AMENDMENT OR TERMINATION OF THE PLAN
The Board in its sole discretion, may suspend or terminate the Plan, or amend
the Plan in any respect; provided, however, that the stockholders of the Company
must approve any amendment that would increase the number of Shares that may be
issued under the Plan pursuant to options intended to qualify under Code
Section 423 (other than an increase merely reflecting a change in capitalization
of the Company pursuant to Section 13) or a change in the designation of any
corporations (other than a Subsidiary) whose employees become Employees under
the Plan.
The Plan and all rights of Employees under the Plan will terminate: (a) on the
Purchase Date on which Participants become entitled to purchase a number of
Shares greater than the number of reserved Shares remaining available for
purchase as set forth in Section 12, or (b) at any date at the discretion of the
Board. In the event that the Plan terminates under circumstances described in
(a) above, reserved Shares remaining as of the termination date will be made
available for purchase by Participants on the Purchase Date on a pro rata basis
based on the amount credited to each Participant’s Payroll Deduction Account.
Upon termination of the Plan, each Participant will receive the balance in the
Participant’s Payroll Deduction Account.
SECTION 15
REGULATORY AND TAX COMPLIANCE
The Plan, the grant and exercise of the rights to purchase Shares under the
Plan, and the Company’s obligation to sell and deliver Shares upon the exercise
of rights to purchase Shares, will be subject to all applicable federal, state
and foreign laws, rules and regulations, and to such approvals by any regulatory
or government agency as may, in the opinion of counsel for the Company, be
required or desirable. The Plan is intended to comply with Rule 16b‑3 under the
U.S. Securities Exchange Act of 1934, as amended. Any provision inconsistent
with such Rule shall be inoperative and shall not affect the validity of the
Plan. The Committee may withhold from any payment due under the Plan or take any
other action it deems appropriate to satisfy any federal, state or local tax
withholding requirements.
SECTION 16
NON-U.S. JURISDICTIONS
The Committee may, in its sole discretion, adopt such rules or procedures to
accommodate the requirements of local laws of non-U.S. jurisdictions, including
rules or procedures relating to the handling of payroll deductions, conversion
of local currency, payroll taxes and withholding procedures, as the Committee in
its sole discretion deems appropriate. The Committee may also adopt rules and
procedures different from those set forth in the Plan applicable to Participants
who are employed by specific Designated Subsidiaries or at certain non-U.S.
locations that are not intended to be within the scope of Code Section 423,
subject to the provisions of Section 12, and may where appropriate establish one
or more sub-plans for this purpose.




--------------------------------------------------------------------------------





SECTION 17
MISCELLANEOUS
(a)     Nontransferability. Except by the laws of descent and distribution, no
benefit provided hereunder, including an option to purchase shares of Common
Stock, shall be subject to alienation, assignment, or transfer by a Participant
(or by any person entitled to such benefit pursuant to the terms of this Plan),
nor shall it be subject to attachment or other legal process of whatever nature,
and any attempted alienation, assignment, attachment, or transfer shall be void
and of no effect whatsoever and, upon any such attempt, the benefit shall
terminate and be of no force or effect. During a Participant’s lifetime, options
granted to the Participant shall be exercisable only by the Participant. Shares
of Common Stock shall be delivered only to the Participant or, in the event of
his death, his properly designated beneficiary entitled to receive the same or,
in the absence of such designation, to the executor, administrator or other
legal representative of the Participant’s estate.
(b)     Tax Withholding. The Company or any Designated Subsidiary shall have the
right to withhold from all payments hereunder any federal, state, local, or
non‑U.S. income, social insurance, or other taxes that it deems are required by
law to be withheld with respect to such payments. If such withholding is
insufficient to satisfy such Federal, state, local or non‑U.S. taxes, the
Participant shall be required to pay to the Company or Designated Subsidiary, as
the case may be, such amount required to be withheld or make such other
arrangements satisfactory to the Company or such Designated Subsidiary, as the
Committee shall determine.
(c)     No Employment Right. Nothing contained in the Plan nor any action taken
hereunder shall be construed as giving any right to any individual to be
retained as an officer or Employee of the Company or any other employer or
subsidiary or affiliate of the Company.
(d)     No Rights as Shareholder. A Participant shall not be considered a
shareholder with respect to shares of Common Stock to be purchased until the
Purchase Date. Thus, a Participant shall not have a right to any dividend or
distribution on Shares subject to purchase during a Purchase Period.
(e)     Relationship to Other Benefits. It is not intended that any rights or
benefits provided under the Plan be considered part of normal or expected
compensation for purposes of calculating any severance, redundancy, termination
indemnity, end of service awards, pension, retirement, profit sharing, or group
insurance plan or similar benefits or payments. No payment under the Plan shall
be taken into account in determining any benefits under any severance,
redundancy, termination indemnity, end of service awards, pension, retirement,
profit sharing, or group insurance plan of the Company or any Designated
Subsidiary or subsidiary or affiliate of the Company.




--------------------------------------------------------------------------------





(f)     Expenses. The expenses of implementing and administering the Plan shall
be borne by the Company. Any brokerage fees for the subsequent transfer or sale
of Shares acquired under the Plan shall be paid by the Participant (or his
beneficiary or estate, if applicable).
(g)     Titles and Headings. The titles and headings of the Sections and
subsections in the Plan are for convenience of reference only, and in the event
of any conflict, the text of the Plan, rather than such titles or headings,
shall control.
(h)     Application of Funds. All funds received by the Company under the Plan
shall constitute general funds of the Company.
(i)     Nonexclusivity of Plan. Neither the adoption of the Plan by the Board
nor the submission of the Plan to the stockholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.
(j)     Duration of Plan. Notwithstanding any provision in the Plan, no options
shall be granted hereunder prior to stockholder approval. The Plan shall remain
in effect until all options granted under the Plan have been exercised or
expired, vested or forfeited, and/or satisfied or expired.
(k)     Governing Law. The Plan will be governed by, and construed in accordance
with, the laws of the State of Delaware, without regard to that State’s choice
of law rules, except to the extent preempted by the laws of the United States or
a foreign jurisdiction.




